Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on January 31, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on January 31, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In reference to claims 1-20: the claimed invention is directed to abstract idea without significantly more. 
Prong I: In reference to claims 1-12: the instant claim 1 recites “a computer implemented method” including “processing time series”, “generating ...data forecast”, and “computing one or more qualifying values”. These limitations could be carried out as purely a mental process (at least in some relatively known thought process) and they also amount to mathematical computation (see applicant’s drawing, like Figs. 2 and 3). Therefore, the recited method falls in the abstract idea grouping of mental processed and mathematical computations concepts. 
In prong II: the abstract idea as noted in the steps noted above, is not integrated into a practical application because the claim does not recite sufficient additional elements to integrate the abstract idea into a practical application. The claim recites that the claim “[performs] one or more automated actions based ...on the at least one generated data forecast and....computed qualifying values.” Further, the method includes “one processing device comprising a processor coupled to a memory.” However, this is merely a generic computer unit that is used as a tool to perform or process abstract idea (see MPEP 2106.05(b)). The instant claim recites “processing time series data from multiple devices”, however, this would be considered just a data gathering step which is merely insignificant extra-solution activity. The claim amounts to manipulating data: i.e., “performing one or more automated actions based at least in part on the at least generated data forecast and the one or more computed qualifying values.”. 
The claim establishes “automated action” as the general field of use, but does not recite a particular practical application being, but the claim appears to monopolize the mental process and/or mathematical algorithm itself, in any practical application where it might conceivably may find use. 
Further, at step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons as discussed above with prong II. Therefore, claim 1 is rejected as ineligible under 35 U.S.C. 101. 
In reference to claims 13 and 17: the instant claims are analogous to claim 1 except that they are being directed to non-transitory processor-readable storage medium and apparatus respectively. The rational for the analysis would be similar to claim 1 of the instant application. 
With regard to claim 2:  the instant claim includes the use of “regression technique” which is another abstract concept in mathematical algorithm. 
With regard to claims 3, 14 and 18: the instant claim includes another generic algorithm called “greedy algorithm.”
With regard to claims 4 and 15: the instant claim is related to outputting a visualization of the at least one generated data forecast ...” which is insignificant extra-solution activity. 
With regard to claims 5-6, 11-12, 16, 19 and 20: the instant claim recites variables included in the analysis, which is part of the mathematical algorithm. 
With regard to claims 7-10: the instant claims are directed to devices, storage devices or data processed from multiple devices which would be considered insignificant extra-solution activity.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Herzog (U.S. Patent No. 11,295,217) discloses localized temporal model forecasting. 
Cote et al. (U.S. PAP 2019/0280942) discloses machine learning systems and method to predict abnormal behavior in networks and network data labeling. 
Urbanke et al. (U.S. PAP 20210042297) discloses automated feature generation for machine learning algorithm. 
Savir et al. (U.S. PAP 2021/0124492) discloses efficient utilization of storage resources on data recovery sites using machine learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857